PER CURIAM.
We affirm the final judgment in this breach of lease action but reverse the order denying appellant attorney’s fees. The record in this case, including the jury’s findings on special interrogatories, establishes that appellant prevailed on the significant issues in this case. See Prosperi v. Code, Inc., 626 So.2d 1360 (Fla.1993); Moritz v. Hoyt Enters., Inc., 604 So.2d 807 (Fla.1992); Hutchinson v. Hutchinson, 687 So.2d 912 (Fla. 4th DCA 1997). The trial court thus erred in failing to award appellant prevailing party attorney’s fees pursuant to the parties’ lease agreement.
GLICKSTEIN, DELL and PARIENTE, JJ., concur.